Stephens, J.
1. A recorded contract of sale retaining in the vendor the title to “one Hanson Six Touring Car, Motor No. 7 W 8225, Serial No. 1504,” does not constitute constructive notice of the retention of title to one Hanson Six Touring Car, Motor No. 82225, serial No. 1504, in the absence of any evidence otherwise indicating that the two descriptions applied to the same ear, and where it appears that the only method of distinguishing one Hanson Six Touring Car from another is by both the motor number and the serial number.
2. In a suit in trover, for the alleged conversion of “one Hanson Six Touring Car, Motor No. 7 W 8225, Serial No. 1504,” to which the plaintiff claimed title under a retention-of-title contract of sale, where the evidence showed that the car converted was in fact the ear sued for, being the ear bought by the defendant from the plaintiff’s vendee, but was one Hanson Six Touring car, Motor No. 82225 (not 7 W 8225), and serial No. 1504, the record of the contract did not constitute constructive notice to the defendant of the plaintiff’s retained title in the car; and there being no evidence otherwise that the defendant had notice of the plaintiff’s title, the direction of a verdict for the defendant was not error.

Judgment affirmed.


Jenkins, P. J., and Bell, J., coneu/r.